Citation Nr: 1410236	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim.

In February 2014, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA).  The opinion was promulgated in February 2014.  

The Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDING OF FACT

Bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran maintains that he has had bilateral hearing loss since service.  For the reasons explained below, the Board finds that service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The evidence confirms that the Veteran was exposed to acoustic trauma in service and currently has bilateral sensorineural hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Thus, this case turns on whether his bilateral hearing loss is related to or had its onset in service.

The Veteran was afforded a VA examination in April 2011 and the audiologist opined that because the audiogram at separation was normal and hearing loss was not documented for more than 35 years after service, the Veteran's hearing loss was more likely than not a result of intervening events.  The examiner, however, stated that the Veteran's noise exposure in the military was significant.

In February 2014 the Board requested a VHA opinion to address whether the Veteran's bilateral hearing loss is related to his service.  The VHA specialist, an otolaryngologist essentially opined that the Veteran's hearing loss was related, at least in part, to his in-service noise exposure.  Based on the VHA specialist's opinion, the Board finds that the evidence supports the Veteran's claim that his bilateral hearing loss had its onset in service; thus, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


